     Case 5:21-mc-80171-VKD Document 11-6 Filed 07/21/21 Page 1 of 3




 1 LTL ATTORNEYS LLP
 2 Michael J. Song (Bar No. 243675)
   michael.song@ltlattorneys.com
 3 Dat T. Nguyen (Bar No. 280755)
 4 dat.nguyen@ltlattorneys.com
   300 S. Grand Avenue, 14th Floor
 5 Los Angeles, CA 90071
 6 Tel: (213) 612-8900
   Fax: (213) 612-3773
 7
 8 Attorneys for Movant KAIFI LLC
 9
10                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF CALIFORNIA
11                             (SAN JOSE DIVISION)
12
13 KAIFI LLC,                                  Case No. 21-mc-80171-VKD
14
                  Movant,                      Assigned to Hon. Virginia K. DeMarchi
15
16        v.                                   DECLARATION OF DAT T.
                                               NGUYEN IN SUPPORT OF
17 Apple, Inc.,                                NOTICE OF MOTION AND
18                                             MOTION TO COMPEL
                                               COMPLIANCE WITH SUBPOENA;
19                Respondent.                  MEMORANDUM OF POINTS AND
20                                             AUTHORITIES IN SUPPORT
                                               THEREOF
21
22                                               REDACTED VERSION OF
                                               DOCUMENT SOUGHT TO BE
23                                             SEALED
24
25
26
27
28
                                DECLARATION OF DAT T. NGUYUEN
      Case 5:21-mc-80171-VKD Document 11-6 Filed 07/21/21 Page 2 of 3



 1         I, Dat T. Nguyuen, declare as follows:
 2         1.     I am an attorney duly licensed to practice law before all courts of the
 3   State of California and am principle at the LTL Attorneys LLP, 300 S. Grand
 4   Avenue, 14th Floor, Los Angeles, CA 90071. I am an attorney for Plaintiff and
 5   Counter-Defendant KAIFI LLC (“KAIFI”) in this action. The following facts are
 6   within my personal knowledge and, if called as a witness herein, I can and will
 7   competently testify thereto.
 8         2.     Attached as Exhibit A is the operative Initial Disclosures served by
 9   defendants T-Mobile US, Inc. and T-Mobile USA, Inc. (collectively, “T-Mobile”)
10   in the underlying action KAIFI LLC v. T-Mobile US, Inc. and T-Mobile USA, Inc.,
11   Case No. 2:20-cv-00281-JRG (the “Underlying Action”).
12         3.     Attached hereto as Exhibit B is KAIFI’s Subpoena to Produce
13   Documents, Information or Objects in a Civil Action to Apple, Inc. (the
14   “Subpoena”), dated February 1, 2021.
15         4.     Attached hereto as Exhibit C is an email from T-Mobile dated March
16   10, 2021 regarding a March 9, 2021 discovery conference between T-Mobile and
17   KAIFI.
18         5.     Attached hereto as Exhibit D is Apple Inc. (“Apple”)’s Objections and
19   Responses to KAIFI LLC’s Subpoena to Produce Documents, Information or
20   Objects in a Civil Action, dated February 24, 2021.
21         6.     Attached as Exhibit E is an email thread relating to discovery
22   conferences and disputes between KAIFI and Apple.
23         7.     Attached hereto as Exhibit F is an email thread relating to further
24   discovery conferences and disputes between KAIFI and Apple.
25         8.
26
27
28
                                                           DECLARATION OF DAT T. NGUYUEN
                                               1
      Case 5:21-mc-80171-VKD Document 11-6 Filed 07/21/21 Page 3 of 3



 1         9.     I am familiar with Apple’s document productions and positions
 2   regarding the Subpoena. Because Apple had not produced any documents when it
 3   responded to the Subpoena on February 24, 2021, KAIFI promptly requested a
 4   meet and confer and the parties conferred telephonically on April 9, 2021. This
 5   was Apple’s first availability. Since then, Apple has produced only two documents
 6   pursuant to the Subpoena, and has failed to produce any its handover algorithms.
 7         I declare under penalty of perjury under the laws of the United States that the
 8   foregoing is true and correct.
 9         Executed this day of July 13, 2021, at Los Angeles, California.
10
11
      DATED: July 13, 2021                     By: /s/ Dat T. Nguyen
12
13                                             LTL ATTORNEYS LLP
14                                             Prashanth Chennakesavan
                                               Dat T. Nguyen
15                                             [fill in]
16
                                               Attorneys for KAIFI LLC
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-         DECLARATION OF DAT T. NGUYUEN
